ORDER

PER CURIAM.
This is an appeal from a decree of dissolution of marriage. We note initially three motions were taken with the case. Husband’s motion to supplement the record with certain documents is sustained. Wife’s motion to strike certain documents from the appendix of husband’s brief is denied. Husband’s motion to dismiss the appeal is denied.
Wife argues the trial court erred in its classification and division of property. Wife also argues the trial court erred in limiting her maintenance award to three months. We affirm. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. A written opinion would have no precedential value. Rule 84.16(b).